DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities: 
Claim 9 is identical to claim 3.
Appropriate correction is required.
Drawings
The drawings are objected to because:
Figures 1 and 2 are objected to under 3 CFR 1.84 as being overly shaded.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2017042100 (Park).
Regarding claim 1, Park discloses a combined poultry roost and waste routing apparatus comprising: a main tray member (110) having a peripheral frame portion and having a catch basin (120) formed therein at a first end portion thereof, the catch basin (120) having a drainage outlet formed therein, the main tray member (110) further comprising a side wall interconnecting the floor and the peripheral frame portion; a support stand (bottom of (100)) configured to support the main tray member (110) at an inclined angle with the catch basin (120) disposed at a lowermost end thereof; a plurality of roosting bars (140) attached to the main tray member (110), and a water supply manifold (300) operatively attached to a second end of the main tray member (110) opposite the catch basin (120) for selectively supplying rinse water, the water supply manifold (300) including an inlet portion configured to receive a hose connection (320), and a fluid dispersion member (310) attached to and in fluid communication with the inlet portion (320), the fluid dispersion member (310) having a plurality of orifices (310) formed therein for selectively releasing said rinse water into the main tray member (110). 
Regarding claim 5, Park discloses wherein at least part of the water supply manifold (310) extends outwardly from the main tray member (110). 
Regarding claim 7, Park discloses wherein the catch basin (120) is formed in the floor of the main tray member (110). 
Regarding claim 8, Park discloses wherein the catch basin (120) is formed in a side wall of the main tray member (110) at a lower end thereof.

Claim(s) 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,148,771 (Schuett et al.).
Regarding claim 1, Schuett et al. discloses a combined poultry roost and waste routing apparatus comprising: a main tray member (14) having a peripheral frame portion and having a catch basin (at (35)) formed therein at a first end portion thereof, the catch basin (at (35)) having a drainage outlet (35) formed therein, the main tray member (14) further comprising a side wall interconnecting the floor and the peripheral frame portion; a support stand (12) configured to support the main tray member (14) at an inclined angle with the catch basin (at (35)) disposed at a lowermost end thereof; a plurality of roosting bars (36) attached to the main tray member (14), and a water supply manifold (50) operatively attached to a second end of the main tray member opposite the catch basin (shown in the embodiment of Figure 5) for selectively supplying rinse water, the water supply manifold (50) including an inlet portion (33) configured to receive a hose connection, and a fluid dispersion member (52) attached to and in fluid communication with the inlet portion (33), the fluid dispersion member (52) having a plurality of orifices (54) formed therein for selectively releasing said rinse water into the main tray member (14).
Regarding claim 4, Schuett et al. discloses wherein the roosting bars (36) are spaced upwardly from the floor of the main tray member (14), leaving open spaces therebelow to permit to permit waste to pass along the floor of the main tray member (14) toward the drainage outlet (35).
Regarding claim 5, Schuett et al. discloses wherein at least part of the water supply manifold (50) extends outwardly from the main tray member (14).
Regarding claim 7, Schuett et al. discloses wherein the catch basin (at (35)) is formed in the floor of the main tray member (14).
Regarding claim 8, Schuett et al. discloses wherein the catch basin (at (35)) is formed in a side wall of the main tray member (14) at a lower end thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens (US Pub. 2,579,355) in view of Aykens (US Pub. 8,677,522 B2).
Regarding claim 1, Ahrens discloses a poultry roost comprising:
a support stand configured to support a main tray member at an inclined angle (Fig. 2, supporting legs 11 maintain the roost at an incline);
a plurality of roosting bars (Fig. 1, rods 1);
However, Ahrens does not disclose as taught by Aykens, a main tray member having a peripheral frame portion (Fig. 1, flanges 24, 25, 26, 27) and having a catch basin formed therein at a first end portion thereof (Fig. 1, elongated convexly sloped region 33), the catch basin having a drainage outlet formed therein (Fig. 3, drain opening 45), the main tray member further comprising a side wall interconnecting the floor and the peripheral frame portion (Fig. 2, walls 14, 15); 
a water supply manifold operatively attached to a second end of the main tray member opposite the catch basin for selectively supplying rinse water (Fig. 5, manifold 74), the water supply manifold including an inlet portion configured to receive a hose connection, and a fluid dispersion member attached to and in fluid communication with the inlet portion the fluid dispersion member having a plurality of orifices formed therein for selectively releasing said rinse water into the main tray member (Col. 4, lines 55-57: “The manifold 74 is in fluid communication with a first port 76, a second port 78, and an inlet port 80 and directs fluid flow of the water between these ports 76, 78 and 80”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support stand of Ahrens to support the main tray member and catch basin of Aykens to dispose of droppings. The roost of Ahrens is currently a sanitary roost with means for catching droppings. By modifying it with the basin of Ahrens, the outcome of removing waste from the roost is still accomplished.
Regarding claim 2, Ahrens as modified by Aykens discloses the claimed invention in addition to as taught by Ahrens, the main tray member has a plurality of opposed recesses formed therein, and wherein the roosting bars are supported between the recesses of the main tray member (Fig. 1, angle brackets 2).
Regarding claim 4, Ahrens as modified by Aykens discloses the claimed invention in addition to as taught by Ahrens, the roosting bars are spaced upwardly away from the floor of the main tray member, leaving open spaces therebelow to permit waste to pass along the floor of the main tray member toward the drainage outlet (Fig. 2, rods 1 are spaced apart along the roost allowing waste to fall through the spaces between them).
Regarding claim 5, Ahrens as modified by Aykens discloses the claimed invention in addition to as taught by Aykens, at least part of the water supply manifold extends outwardly from the main tray member (Fig. 3, actuator 95 extends below the tray).
Regarding claim 6, Ahrens as modified by Aykens discloses the claimed invention in addition to as taught by Aykens, a baffle plate disposed in the main tray member for selectively directing water flow (Abstract, lines 2-7: “Food waste or the like present in that area can be washed into a sump above a drain, and the weight of the waste and water in the sump is enough to automatically drive them through a baffle to a garbage disposal, without requiring the baffle to be manually opened”).
Regarding claim 7, Ahrens as modified by Aykens discloses the claimed invention in addition to as taught by Aykens, the catch basin is formed in the floor of the main tray member (Fig. 1, bottom wall 12 defining the basin is in the floor of the tray member defined by flanges 24, 25, 26, 27).
Regarding claim 8, Ahrens as modified by Aykens discloses the claimed invention in addition to as taught by Aykens, the catch basin is formed in a side wall of the main tray member at a lower end thereof (Fig. 1, the basin also comprises walls 14, 15).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens (US Pub. 2,579,355) in view of Aykens (US Pub. 8,677,522 B2), and further in view of Graf (US Pub. 2,282,571).
Regarding claim 3, Ahrens as modified by Aykens discloses the claimed invention except for as taught by Graf, the floor of the main tray member has a plurality of reinforcing ribs formed therein (Pg. 2, col. 2, lines 25-29: “The bottom 32 of the main basin 30 is preferably made slightly sloping toward the sub-basin 31, and it is provided with a number of suitably disposed drain grooves or beads such as 33”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin of Ahrens to include the drain grooves or ribs of Graf to better promote the flow of water towards the drain.
Regarding claim 9, Ahrens as modified by Aykens discloses the claimed invention except for as taught by Graf, the floor of the main tray member has a plurality of reinforcing ribs formed therein (Pg. 2, col. 2, lines 25-29: “The bottom 32 of the main basin 30 is preferably made slightly sloping toward the sub-basin 31, and it is provided with a number of suitably disposed drain grooves or beads such as 33”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin of Ahrens to include the drain grooves or ribs of Graf to better promote the flow of water towards the drain.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahrens (US Pub. 2,579,355) in view of Aykens (US Pub. 8,677,522 B2), and further in view of Hennessy (US Pub. 5,819,335).
Regarding claim 10, Ahrens as modified by Aykens discloses the claimed invention except for as taught by Hennessy, a releasable baffle plate disposed proximate the water supply manifold for temporarily impeding water flow (Col. 6, lines 58-60: “The water supply unit 26 (FIGS. 6 and 7) also includes a nozzle 150 formed within the housing 130 by the top portion 134 and an internal baffle 152”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Aykens to include the baffle of Hennessy to promote turbulent flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649